STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

GARY BEARD NO. 2021 CW 1604
VERSUS
LOUISIANA BUSINESS, INC. JULY 8, 2022

D/B/A BATON ROUGE BUSINESS
REPORT, DWIGHT HUDSON, MATT

 

 

WATSON

In Re: Dwight Hudson and Matt Watson, applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 688101.

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

WRIT GRANTED WITH ORDER. On de novo review, we conclude
the district court erred as a matter of law in denying the
special motion to strike filed by defendants, Dwight Hudson and
Matt Watson. Defendants established that their comments were
made in the exercise of their right of free speech in connection
with a public issue, namely, the expenditure of public funds by
the Mosquito Abatement and Rodent Control District. Cf. Lacerte
v. State, 2019-1401 (La. App. Ist Cir. 1/4/21), 317 So.3d 763,
writ denied, 2021-00193 (La. 3/23/21), 313 So.3d 272. The
burden shifted to plaintiff, who failed to establish a
probability of success on the claims against defendants.
Accordingly, the June 3, 2021 judgment is hereby reversed, the
special motion to strike filed by Dwight Hudson and Matt Watson
is granted, and plaintiff’s claims filed against defendants,
Dwight Hudson and Matt Watson, are dismissed. The matter is
remanded to the district court for an award of reasonable
attorney fees and costs to the prevailing parties pursuant to
La. Code Civ. P. art. 971(B).

PMc

MRT

COURT OF APPEAL, FIRST CIRCUIT

AS ml)
DEPUTY CLERK OF COURT
FOR THE COURT